Case 0:20-cv-60719-WPD Document 181-2 Entered on FLSD Docket 09/03/2021 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

MA I ; Case No. 20-60719-CIV-
TTAMAB. MEDICA LID. DIMITROULEAS/SNOW
Plaintiff,

Vv.

ECTOSENSE NV, and
VIRTUOX, INC.

Defendants /

DECLARATION OF ARNOLD BENOOT

L. My name is Arnold Benoot. I am over the age of 18, am of sound mind, and am
otherwise competent to offer this testimony. I make these statements on behalf of Saffelberg
Investments mv (“Saffelberg”), and based upon my knowledge of the events described herein.

Z. These statements are based on my own personal knowledge; my own personal
review of documents I have authored; and documents with which I am familiar.

a Saffelberg is a non-controlling, financial minority shareholder in Ectosense.
Trough subsequent capital raises, Saffelberg has contributed funds to Ectosense to sustain
operating losses originating from the litigation with Itamar Medical.

4, On or around April 12, 2021, I was informed that an attorney named Gene
Kleinhendler, representing Itamar, had reached out to Ectosense’s independent board member to
request a meeting with Saffelberg, claiming that he wanted to discuss “serious misrepresentations
to the FDA.”

5. I called Mr. Kleinhendler almost immediately. During the call, Mr. Kleinhendler

asserted that he had reviewed Ectosense’s communications with and submissions to the FDA and
Case 0:20-cv-60719-WPD Document 181-2 Entered on FLSD Docket 09/03/2021 Page 2 of 4

that he was reaching out on behalf of Itamar to advise Saffelberg that Ectosense had committed a
fraud on the FDA.

6. Mr. Kleinhendler remained otherwise vague during the call, and did not identify
any particular instance of fraud.

7. Saffelberg had not itself seen or otherwise received access to the communications
between Ectosense and the FDA, which it understands contain highly technical information as to
the underlying development and validation of the NightOwl home sleep testing device.

8. I had never heard of Mr. Kleinhendler before he reached out to Saffelberg, and |
based on the series of events described herein, and I viewed his contacting Saffelberg as a
deliberate effort to intimidate Saffelberg.

9. I explained that Saffelberg would take these issues seriously, but without intimate
knowledge of the 510(k) process or the underlying communications, | requested clarification on
what exactly Mr. Kleinhendler or Itamar believe constituted fraud on the FDA. I requested
clarification as to why he reached out to Saffelberg—an Ectosense investor—with these issues.
Mr. Kleinhendler promised to contact me at a later time to further elaborate on those matters.

10. | Awaiting Mr. Kleinhendler’s communication in order to fulfil our duty of proper
corporate governance at Saffelberg after such serious accusations are levied, | emailed Mr.
Kleinhendler on April 20, 2021, to understand if he was still intent on following-up. Mr.
Kleinhendler responded on the same day that he would provide a memo by the end of that week.
Mr. Kleinhendler then sent me a letter on April 22, 2021 indicating that he had “been retained by
Itamar Medical Ltd. to advise on the liability of Ectosense directors and shareholders arising from

Ectosense [sic] activities in the U.S.” He went on to state that he would like to present his thoughts
Case 0:20-cv-60719-WPD Document 181-2 Entered on FLSD Docket 09/03/2021 Page 3 of 4

“concerning potential liability ofa private equity investor arising from the activities of its portfolio
companies’ dealings with U.S. government agencies.”

11. Mr. Kleinhendler claimed that Ectosense engaged in “fraudulent inducement” to
enable “false claims for reimbursement form U.S. government healthcare programs”.

12. He stated: “Knowingly perpetrating a fraud or act of deception upon a government
agency includes deliberate ignorance of the truth or falsified information. As the U.S. government
agency empowered to enforce anti-bribery and corruption violations puts it: ‘willful blindness is
not a defense.””

13. Inhis letter, Mr. Kleinhendler demanded that Saffelberg open an investigation into
Ectosense and warned that Saffelberg could face criminal prosecution for the purported false
claims: “False claims for Medicare reimbursement based on a fraudulent submission to the FDA
are aggressively prosecuted by U.S. criminal and civil authorities.”, “Saffelberg may be held liable
for those false claims under U.S. law”.

14. On April 29, 2021, Mr. Kleinhendler followed-up to express that he was “hopeful
that Saffelberg will carry out it's [sic] legal responsibility” such that he could “avoid any further
action in this matter.”

15. | Given Mr. Kleinhendler’s earlier letter, I received this email as a direct threat.

16. | Onthe same day, I responded that I had received his letter, and I requested that Mr.
Kleinhendler further specify exactly which particular elements of Ectosense’s communications
and submissions to the FDA were purportedly containing intentional misrepresentations.

17. On May 03, 2021, Mr. Kleinhendler responded that he would provide a “detailed

description of the various misrepresentations later this week.”
Case 0:20-cv-60719-WPD Document 181-2 Entered on FLSD Docket 09/03/2021 Page 4 of 4

18. In the meantime, Saffelberg engaged U.S. counsel and informed Ectosense of the
seriousness of the accusations made.

19. I understand that while Mr. Kleinhendler was issuing the threats of criminal
prosecution against Saffelberg, Itamar was simultaneously asking the Court to lift the attorneys’
eyes only designation from the very documents that Mr. Kleinhendler claimed he reviewed.

20. I further understand that after the Court denied Itamar’s request to remove the
attorneys’ eyes only designation, Itamar almost immediately requested a substitution of counsel
and then Mr. Kleinhendler sought admission pro hac vice during the course of the substitution of
counsel.

21.  Saffelberg sees no legitimate basis for Mr. Kleinhendler’s and Itamar’s conduct,
and views the entire situation as an effort by Itamar that is carried out by Mr. Kleinhendler to

threaten and intimidate Saffelberg for holding an investment in Ectosense.

I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

Executed on July 28, 2021.

  

 

10ld Benoot

General Counsel
Saffelberg Investments nv
